DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 13-14, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is intended by the use of the word “exposed”, as the claim does not define what the particles are exposed to. Further, no definition is disclosed for the desired atmosphere to which such nickel particles should be exposed. As such, the claim is indefinite. Claims 2-9, 13-14, and 17 are rejected for their dependence on Claim 1. For purposes of examination, the examiner will interpret the limitation according to its broadest reasonable interpretation, requiring the particles to be in contact with any other particles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 13-14, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (An ingenious Ni/Ce co-doped titanate based perovskite as a coking-tolerant anode material for direct hydrocarbon solid oxide fuel cells, Journal of Materials Chemistry, Sept. 2015).
Regarding Claim 1, Sun discloses the synthesis of a Ni/Ce co-doped titanate of the form La0.3Sr0.6Ce0.1Ni0.1Ti0.9O3−δ and La0.4Sr0.6Ni0.1Ti0.9O3−δ (Experimental). This corresponds to the following values according to the instant claim: a = 0.3 & 0.4; b = 0.6; a + b = 0.9 & 1; x = 0; y = 0.1, z = 0.9; x + y + z = 1. These meet the limitations of the claim and thus read on the formula of Claim 1. Further, Sun discloses that the co-doped titanate comprises cerium that encloses the Ni particles (page 22837 “Conclusions”), making these nickel particles exposed to cerium.
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, the formula shown from the prior art above does not conform to the formula disclosed by Claim 2.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses a composition in which M1 is La and M2 is Sr as seen above.
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses a composition in which a, b > 0, M1 is La, and M2 is Ce.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses a composition in which (a + b)/(x + y + z) = 0.9.
Regarding Claims 7 & 13, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses the synthesis of La0.3Sr0.6Ce0.1TiO3−δ, in which y = 0.
Regarding Claim 8, 14, & 17, the prior art discloses the limitations of Claim 1 as shown above.  Further, the prior art discloses a composition in which x = 0, as seen above.

Allowable Subject Matter
Claim 6 & 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While the prior art identified above discloses a catalyst of the form La0.3Sr0.6Ce0.1Ni0.1Ti0.9O3−δ and La0.4Sr0.6Ni0.1Ti0.9O3−δ (Experimental) using exsolved particles (Discussion), Sun neither teaches nor suggests the presence of Co in the inventive composition. Further, while Sun does disclose the use of exsolved Ni particles, it does not disclose a particle size of 2-50 nm and instead teaches a size of 200 nm. See the Results: Textural and structural properties section of Sun. The size disclosed by Sun is well outside the range claimed, and there is no disclosure of a method of changing the size or a motivation to do so. Thus, claims 6 and 9 are seen to be novel and non-obvious by the Examiner.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art relied upon for rejections as set forth above does not anticipate the claims as amended, citing that the prior art does not disclose the use of perovskites with exposed nickel particles, and that the reference only discloses enclosed nickel particles. To this point, it is unclear what the applicant intends to be the meaning of “exposed”, as the nickel particles as disclosed by Sun are “exposed” to cerium. This claim is also rendered indefinite by the new limitation, as the claim does not define an environment, atmosphere, or condition to which the nickel particles are exposed. Further, the new claim limitation is a product-by-process limitation, and both the disclosure of Sun and the disclosure of the instant invention produce exsolved particles from a perovskite. While the methods of producing the exsolved particles may be different, the products produced by these processes are indistinguishable based on the current record. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product – see MPEP 2113 (II). Therefore, the burden now shifts to the Applicant to show that such exposed particles as claimed provide a distinct advantage or effect over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                             
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736